INTHE MATTER OF THE PETITION                                                                              *
                                                                                                                     IN   THE COURT OF APPEALS
   FOR REINSTATEMENT OF                                                                                              OF     MARYLAND
   REGINA WANJIRU NJOGU TO                                                                                   *

   THE BAR OF MARYLAND                                                                                              Misc. Docket     AG N0.    12
                                                                                                             *
                                                                                                                     September Term, 201 8

                                                                                                      ORDER
                            Upon              consideration 0f the                         Amended      Petition for Reinstatement 0f     Regina Wanjiru

  Njogu t0                       the         Maryland Bar, Bar Counsel’s response                                thereto,   and the record herein,   it is   this


  _
  29th day 0f                                             March                       ,   2019, by the Court of Appeals 0f Maryland:


                            ORDERED, that the Amended Petition be, and the same hereby is, GRANTED,                                                          and

  the Petitioner, Regina Wanjiru Njogu,                                                          is   reinstated as a   member of the Bar 0f Maryland;

  and           it is         further


                            ORDERED,                               that the        Clerk 0f the Court shall replace the         name 0f Regina Wanjiru

 Njogu upon                               the register 0f attorneys entitled t0 practice in this Court and certify that fact


 t0 the Trustees                                    0f the Client Protection Fund and the clerks 0f all judicial tribunals                            in this


 State;               and          it is         further


                        ORDERED,                                  that within 10            days of the date of this Order, Regina Wanjiru Njogu

and Bar Counsel                                             shall enter into a               monitor agreement pursuant to Maryland Rules 19-


742(e)(2) and 19-7520)(8), with a monitor acceptable t0 Bar Counsel, and that the monitor


agreement                           shall            remain                   in effect for a   period of two (2) years from the date of this Order.



 Pursuant to Maryland Uniform Electronic Legal
Materials Act
(§§ 10-1601 et seq. of the State Government Article) this document is authentic.




                      2019-03-29 11:22-04:00                                                                /s/ Mary Ellen Barbera
                                                                                                            Chief Judge
Suzanne C. Johnson, Clerk